Case 5:16-cv-00600-JGB-SP Document 350 Filed 01/13/21 Page 1 of 5 Page ID #:6684



                                                          cc: Fiscal
1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11   WB MUSIC CORP., et al.,              )   Case No. 5:16-cv-00600-JGB-SP
                                          )
12         Plaintiffs,                    )
                                          )   SECOND AMENDED
13   v.                                   )   JUDGMENT
                                          )
14   ROYCE INTERNATIONAL                  )   Judge: Hon. Jesus G. Bernal
     BROADCASTING CORPORATION,            )
15   et al.,                              )   Trial Date: March 6, 2018
                                          )   Time: 9:00 a.m.
16         Defendants.                    )   Courtroom 1
                                          )
17                                        )
                                          )
18                                        )
19
20
21
22
23
24
25
26
27
28
 Case 5:16-cv-00600-JGB-SP Document 350 Filed 01/13/21 Page 2 of 5 Page ID #:6685




1          WHEREAS, in its Order Granting Plaintiffs’ Motion for Partial Summary
2    Judgment on June 21, 2017 [Dkt. 79], the Court held that Defendants Royce
3    International Broadcasting Corporation, Playa Del Sol Broadcasters, Silver State
4    Broadcasting, LLC, Golden State Broadcasting, LLC, and Edward R. Stolz, II, were
5    jointly and severally liable for infringing the rights of public performance in the
6    copyrights in the following eleven (11) musical works, by means of unauthorized
7    radio broadcasts:
8
                 “Ain’t It Fun,” bearing Copyright Registration Number PA 1-854-435
9                 (owned by plaintiffs WB Music Corp., But Father, I Just Want To Sing
                  Music, and Hunterboro Music);
10
                 “Animals,” bearing Copyright Registration Number PA 1-899-929
11                (owned by plaintiff Universal Polygram International Publishing, Inc.);
12               “Doo Wop (That Thing),” bearing Copyright Registration Number
                  PA 1-067-046 (owned by plaintiffs Sony/ATV Tunes LLC and Obverse
13                Creation Music);
14               “#Selfie,” bearing Copyright Registration Number PA 1-891-231
                  (owned by plaintiff Nice Hair Publishing);
15
                 “Party Rock Anthem,” bearing Copyright Registration Number
16                PA 1-824-164 (owned by plaintiffs Party Rock Music, Yeah Baby
                  Music, and ESKAYWHY Publishing);
17
                 “Still Into You,” bearing Copyright Registration Number PA 1-854-435
18                (owned by plaintiffs WB Music Corp., But Father, I Just Want To Sing
                  Music, and Hunterboro Music);
19
                 “Wifey,” bearing Copyright Registration Number PA 980-886 (owned
20                by plaintiffs Uh Oh Entertainment, Divine Mill Music, and Fingaz Goal
                  Music);
21
                 “We Found Love,” bearing Copyright Registration Number
22                PA 1-879-462 (owned by plaintiff EMI April Music Inc.);
23               “Sexy And I Know It,” bearing Copyright Registration Number
                  PA 1-824-164 (owned by plaintiffs Hi Mom I Did It, Chebra Music,
24                ESKAYWHY Publishing, and Yeah Baby Music);
25               “Sweet Nothing,” bearing Copyright Registration Number PA 1-825-020
                  (owned by plaintiff Universal Polygram International Publishing); and
26
                 “Can’t Get You Out Of My Head,” bearing Copyright Registration
27                Number PA 1-136-727 (owned by plaintiff Universal Music Corp.).
28
                                                 1
 Case 5:16-cv-00600-JGB-SP Document 350 Filed 01/13/21 Page 3 of 5 Page ID #:6686




1          WHEREAS, on March 13, 2018, a jury determined that each of Defendants’
2    11 acts of infringement were willful, and awarded Plaintiffs statutory damages
3    totaling $330,000.00, calculated as $30,000.00 per infringement [Dkt. 164];
4          WHEREAS, on May 7, 2018, the Court entered a permanent injunction
5    prohibiting Defendants from publicly performing, or causing or permitting to be
6    publicly performed, any copyrighted musical composition owned by Plaintiffs or any
7    musical composition in the repertory of the American Society of Composers, Authors
8    and Publishers (“ASCAP”) without first obtaining proper authorization to do so,
9    either directly from the copyright owners or by license from ASCAP, as their duly
10   authorized nonexclusive licensing representative [Dkt. 187];
11         WHEREAS, on July 9, 2018, the Court granted Plaintiffs’ motion for
12   attorneys’ fees pursuant to 17 U.S.C. § 505 and awarded Plaintiffs $864,278.75 in
13   attorneys’ fees and $43,333.34 in non-taxable costs from Defendants [Dkt. 200];
14         WHEREAS, on July 24, 2018, the Clerk of Court taxed costs against
15   Defendants pursuant to 28 U.S.C. § 1920, Fed. R. Civ. P. 54, and L.R. 54-1 through
16   54-3, in the amount of $11,951.37 [Dkt. 207];
17         WHEREAS, on March 22, 2019, the Court granted Plaintiffs’ motion to
18   compel and request for sanctions of $8,308.35 pursuant to Fed. R. Civ. P. 37(a)(5)
19   against Defendants [Dkt. 230];
20         WHEREAS, on July 18, 2019, the Court granted Plaintiffs’ motion for order
21   of contempt and awarded sanctions of $9,207.45 pursuant to Fed. R. Civ. P. 37(a)(5)
22   against Defendants [Dkt. 252];
23         WHEREAS, on September 29, 2020, the Ninth Circuit granted Plaintiffs’
24   motion for attorneys’ fees and costs pursuant to 17 U.S.C. § 505 and awarded
25   Plaintiffs $136,111.90 in attorney’s fees and $318.00 in costs from Defendant Stolz,
26   and issued its mandate to this Court [Dkt. 313];
27
28
                                               2
 Case 5:16-cv-00600-JGB-SP Document 350 Filed 01/13/21 Page 4 of 5 Page ID #:6687




1          WHEREAS, on October 29, 2020, the Court ordered Defendants to deposit
2    with the Court the amount satisfying the Amended Judgment and interest accrued as
3    of October 13, 2020 [Dkt. 327];
4          WHEREAS, on November 9, 2020, Defendants deposited $1,301,523.16 into
5    the registry of the Court [Dkt. 336]; and
6          WHEREAS, on November 20, 2020, the Court granted Plaintiffs’ motion for
7    attorneys’ fees pursuant to 17 U.S.C. § 505, Fed. R. Civ. P. 69(a)(1), Cal. Civ. Code
8    Proc. §§ 685.040, 685.070 and 685.080 and awarded Plaintiffs $230,178.50 in
9    attorneys’ fees and costs from Defendants [Dkt. 337].
10         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
11   DECREED THAT:
12         1.     Pursuant to 17 U.S.C. § 504(c), Plaintiffs shall recover $330,000 in
13   statutory damages from Defendants, jointly and severally.
14         2.     Pursuant to 17 U.S.C. § 505, Plaintiffs shall recover $864,278.75 in
15   attorneys’ fees and $43,333.34 in non-taxable costs from Defendants.
16         3.     Pursuant to 28 U.S.C. § 1920, Fed. R. Civ. P. 54, and L.R. 54-1 through
17   54-3, Plaintiffs shall recover $11,951.37 in taxable costs from Defendants.
18         4.     Pursuant to Fed. R. Civ. P. 37(a)(5), Plaintiffs shall recover $17,515.80
19   in sanctions from Defendants.
20         5.     Pursuant to 17 U.S.C. § 505, Plaintiffs shall recover $136,111.90 in
21   attorneys’ fees and $318.00 in costs from Defendant Stolz.
22         6.     Pursuant to 17 U.S.C. § 505, Fed. R. Civ. P. 69(a)(1), Cal. Civ. Code
23   Proc. §§ 685.040, 685.070 and 685.080, Plaintiffs shall recover $230,178.50 in
24   attorneys’ fees and costs from Defendants.
25         7.     Plaintiffs are entitled to interest on $384,124.20 of the judgment
26   calculated from the date of this Second Amended Judgment, representing the
27
28
                                                 3
 Case 5:16-cv-00600-JGB-SP Document 350 Filed 01/13/21 Page 5 of 5 Page ID #:6688




1    additional sums owed by Defendants that were not included in the Amended
2    Judgment.
3          8.     Pursuant to 17 U.S.C. § 502, Defendants and their respective agents,
4    servants, employees, attorneys, and those persons or entities in active participation
5    and concert with them, are permanently enjoined from publicly performing, or
6    causing or permitting to be publicly performed, any copyrighted musical composition
7    owned by Plaintiffs or any copyrighted musical composition in the repertory of
8    Plaintiffs’ performing rights licensing organization, ASCAP, via radio broadcast on
9    any radio station owned, operated, managed, and/or controlled by the Defendants, or
10   via any other means of transmission to the public, without first obtaining prior
11   authorization to do so, either directly from the copyright owners or by license from
12   ASCAP, as their duly authorized nonexclusive licensing representative.
13
14   IT IS SO ORDERED.
15
16
17   Dated: January 13, 2021                        ________________________________
                                                    THE HON. JESUS G. BERNAL
18                                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                                4
